Motion by State to docket and dismiss defendant's appeal.
The defendant was convicted of murder in the first degree. Sentence of death by asphyxiation was imposed. Defendant gave notice of appeal to the Supreme Court, but no case on appeal was served within the time agreed upon in the court below, and no steps have been taken to perfect the appeal.
The Attorney-General moves to docket and dismiss the appeal. This motion must be allowed, but, according to the rule of the Court in capital cases, we have examined the record to see if any error appears. We find no error in the record. Appeal dismissed.
Judgment affirmed. *Page 474